MEMORANDUM **
Pete Holloway appeals pro se the denial of his 28 U.S.C. § 2254 petition challenging his conviction, after two jury trials, for first degree murder and other related offenses. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Holloway contends the district court erred in dismissing his § 2254 petition because the trial court violated his Sixth Amendment right to confront and cross-examine witnesses by excluding evidence that allegedly would have impeached three of the prosecution witnesses. We disagree. Trial judges have wide latitude to impose reasonable limits on cross-examination based on concerns such as prejudice, confusion of issues and marginal relevance. See Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986). As such, the trial court’s decision was neither contrary to nor involved an unreasonable application of clearly established federal law, nor did it result in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the state court proceedings. See 28 U.S.C. § 2254(d). Moreover, the jury was in possession of sufficient evidence to apprise them of any witness’s motives or biases. Based on the foregoing, the district court’s denial of Holloway’s § 2254 petition was proper.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.